Citation Nr: 1334756	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression.   


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 27, 1974 to January 21, 1975, i.e., a total of 25 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.   

In January 2010, the case was remanded to the RO.  In May 2013, the matter was again remanded, in order to schedule the Veteran for a videoconference hearing.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2013, the appeal was remanded to schedule the Veteran for a videoconference hearing per his March 2013 request.  Although the Veteran failed to report for a scheduled October 2013 videoconference hearing, it is evident that the notice of that hearing was sent to the incorrect address.  

As early as March 2013, the Veteran provided an updated street address to VA.  See, e.g., the appellant's substantive appeal.  Thereafter, multiple documents, including the Board's May 2013 remand, as well as the August 2013 correspondence notifying him of his videoconference hearing, were improperly sent to the Post Office Box address that had previously been of record, rather than his current address.  The address listed in the Veterans Appeals Control and Locator System was modified in September 2013, i.e., after the August 2013 notice was sent to the wrong address concerning the October 2013 video conference hearing.  

As such, VA has failed to comply with the Board's May 2013 remand, and the Veteran must be provided another opportunity to appear for a videoconference hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all returned mailings, including the Statement of the Case, the January 2013 supplemental statement of the case, and the Board's May 2013 remand are provided to Veteran at his current address of record. 

2.  Thereafter, please schedule the appellant for a video conference hearing before a Veterans Law Judge consistent with his docket number.  The appellant is advised that should he again change his address he should notify VA as soon as possible.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

